 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL PATTON,                                      Case No.: 3:19-cv-00659-WQH-LL
     CDCR #AV-5870,
12
                                         Plaintiff,       ORDER DISMISSING FIRST
13                                                        AMENDED COMPLAINT
                          vs.                             FOR FAILING TO STATE
14
     OFFICER FLORES, et al.                               A CLAIM PURSUANT
15                                                        TO 28 U.S.C. § 1915(e)(2)
                                     Defendants.          AND 28 U.S.C. § 1915A(b)
16
17
18   I.    Procedural History
19         On April 8, 2019, Plaintiff Michael Patton, who is currently incarcerated at
20   California State Prison- Los Angeles County (“LAC”) and proceeding pro se, filed this
21   civil rights action pursuant to 42 U.S.C. § 1983. Patton’s original 126-page Complaint
22   named 15 Defendants—all correctional officials at Richard J. Donovan Correctional
23   Facility (“RJD”) in San Diego.1 In the body of his pleading, Patton invoked his
24   constitutional rights to be free from acts of retaliation, excessive force, conspiracy, and
25
26
     1
27    The RJD officials originally named as parties were Flores, Resler, Palamino, Anderson,
     Billingsley, Terronez, Miller, Aruki, Dias (or Diaz), Casas, Williams, Hernandez, Garcia,
28   Lewis, and Corcoran. (See Compl., ECF No. 1 at 1-5.)
                                                      1
                                                                                3:19-cv-00659-WQH-LL
 1   harassment at the hands of the RJD officials, but he included very few factual allegations
 2   as to each individual Defendant, and instead merely attempted to “incorporate[] [them]
 3   by reference” to the hundreds of pages of exhibits and administrative appeals he attached
 4   “for a more comprehensive account” of his claims. (See Compl., ECF No. 1 at 1-11; 16-
 5   123.)
 6           On June 5, 2019, the Court granted Patton leave to proceed in forma pauperis
 7   (“IFP”), but dismissed his Complaint sua sponte both for failing to include a “short and
 8   plain statement” of his claims as required by Federal Rule of Civil Procedure 8(a)(2), and
 9   for failing to state a claim upon which relief could be granted pursuant to 28 U.S.C. §§
10   1915(e)(2) and 1915A(b). (See ECF No. 5.) Patton was granted leave to file an amended
11   pleading that complied with Rule 8 and corrected the other specific pleading deficiencies
12   the Court was able to identify. (Id. at 6-11.) Patton was specifically cautioned, however,
13   that any “[d]efendants not named and any claim not re-alleged in his Amended
14   Complaint w[ould] be considered waived.” (Id. at 11 (citing S.D. Cal. CivLR 15.1); Hal
15   Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989)
16   (“[A]n amended pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d
17   896, 928 (9th Cir. 2012) (noting that claims dismissed with leave to amend which are not
18   re-alleged in an amended pleading may be “considered waived if not repled”)).
19           On July 1, 2019, Patton filed his First Amended Complaint (“FAC”) (ECF No. 4).
20   While the caption of his FAC identifies only 6 of the originally-named Defendants, (see
21   FAC at 1-2), Patton makes at least some reference to almost all of the original Defendants
22   in the body of his pleading.2 (See id. at 3, 9-11, 13.)
23
24
     2
25     Rule 10(a) of the Federal Rules of Civil Procedure requires plaintiffs to specifically name
     each defendant in the caption of his complaint. “The title of the complaint must name all
26   the parties.” Fed. R. Civ. P. 10(a). While attaching the ambiguous phrase “et al.” to the
27   caption of a complaint suggests that the plaintiff wishes to sue other persons, a defendant
     is not presumed a party to the action if he is not served or named in the caption, unless he
28   is specifically and sufficiently identified later in the body of the complaint. See Ferdik v.
                                                    2
                                                                               3:19-cv-00659-WQH-LL
 1   II.   Screening of FAC pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
 2         A.     Standard of Review
 3         As Patton now knows, because he is a prisoner and is proceeding IFP, his FAC
 4   also requires a pre-answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b).
 5   Under these statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or
 6   any portion of it, which is frivolous, malicious, fails to state a claim, or seeks damages
 7   from defendants who are immune. See Williams v. King, 875 F.3d 500, 502 (9th Cir.
 8   2017) (citing Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc))
 9   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
10   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
11   the targets of frivolous or malicious suits need not bear the expense of responding.’”
12   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
13   Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)). A complaint is “frivolous” if it
14   “lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 324
15   (1989).
16          “The standard for determining whether a plaintiff has failed to state a claim upon
17   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
18   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
19
20
21   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992); Rice v. Hamilton Air Force Base
     Commissary, 720 F.2d 1082, 1085 (9th Cir. 1983) (citing Hoffman v. Halden, 268 F.2d
22   280, 303-304 (9th Cir. 1959)) (“[A] party may be properly in a case if the allegations in
23   the body of the complaint make it plain that the party is intended as a defendant.”); see also
     Greenwood v. Ross, 778 F.2d 448, 451-52 (8th Cir. 1985) (failure to list a defendant in the
24   caption does not mean the action cannot be maintained against him where he is identified
25   in the body of the complaint); see also Fed. R. Civ. P. 8(e) (“Pleadings must be construed
     so as to do justice.”). Because Patton is proceeding without counsel, the Court will assume,
26   for purposes of screening his FAC, that he intends to pursue his claims as to all the RJD
27   officials originally named as Defendants. See Karim-Panahi v. Los Angeles Police Dept.,
     839 F.3d 621, 623 (9th Cir. 1988) (court must construe civil rights cases filed in pro se
28   liberally “and must afford plaintiff the benefit of any doubt”).
                                                   3
                                                                                3:19-cv-00659-WQH-LL
 1   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
 2   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
 3   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
 4   12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
 5   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
 6   556 U.S. 662, 678 (2009) (internal quotation marks omitted).
 7         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
 8   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
 9   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
10   relief [is] . . . a context-specific task that requires the reviewing court to draw on its
11   judicial experience and common sense.” Id. The “mere possibility of misconduct” or
12   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
13   this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969
14   (9th Cir. 2009).
15         B.     Plaintiff’s Allegations
16         Patton divides his FAC into five separate “Counts,” but he includes multiple and
17   seemingly unrelated causes of action in each. For example, in Count 1, Patton claims
18   Defendants Billingsley, Resler, and Terronez conducted a retaliatory cell search and
19   sometimes “skipp[ed] [his] cell for a shower” after he filed a complaint against
20   Defendant Miller on May 15, 2017, for “ma[king][him] miss [a] religious service.” (See
21   FAC at 3.) Patton, who is a double leg amputee and uses a wheelchair, further contends
22   that from June 9, 2017, until August 14, 2017, Tower Officers Ariko and Diaz inflicted
23   cruel and unusual punishment upon him by “us[ing] the [cell] door to hold and squeeze
24   [his] wheelchair” when he attempted to enter or exit. (Id.)
25         In Count 2, Patton claims Officer Casas confronted him with “extreme hostility”
26   and in a belligerent, intimidating, and aggressive manner on August 10, 2017, for leaving
27   the law library in order to use the restroom. (Id. at 9.) Patton has “notice[d] [Casas] treats
28   black [inmates] with hostility,” but not inmates of her own race. (Id.)
                                                     4
                                                                                  3:19-cv-00659-WQH-LL
 1         In Count 3, Patton alleges T. Williams, a dental hygienist, “stab[bed] [him] in the
 2   gums,” caused blood to “gush” out of his mouth, and spoke to him in a hostile,
 3   threatening, and belligerent manner during a September 29, 2017, dental exam. (Id. at
 4   10.) Patton faults Williams for failing to use an anesthetic to numb his gums by claiming
 5   it was not necessary. (Id.) Patton contends Williams “thought it was amusing,” but it
 6   instead caused him pain, suffering, and emotional distress. (Id.)
 7         In Count 4, Patton claims E. Garcia opened a “legal letter” when she delivered the
 8   mail to his cell on May 15, 2018. (Id. at 11.) Afterward, Patton filed a complaint
 9   regarding the incident, but Sgt. Lewis “convince[d] him it didn’t even happen.” (Id.)
10         Finally, in Count 5, Patton claims Counselor Flores “sen[t] [him] a ducat” for an
11   Institutional Classification Committee (“ICC”) hearing on September 13, 2018, just one
12   day after he filed a citizen’s complaint against Officer Corcoran for “speaking to [him] in
13   a mean-spirited manner.” (Id. at 13.) Patton claims that while “many inmates wait[] 6
14   months” before they appear before an ICC, the ICC approved his transfer to LAC on
15   October 4, 2018, in “retaliation” for the complaint he filed against Corcoran and Flores,
16   whom he claims are “good friends.” (Id.)
17         Based on these facts, Patton alleges Defendants engaged in a conspiracy to violate
18   his First, Fifth,3 Eighth, and Fourteenth Amendment rights, as well as “ADA law.” (Id. at
19   3, 9, 10, 13.) He seeks injunctive relief prohibiting the RJD Defendants from “harassing,
20   threatening, punishing, or retaliating in any way against him,”4 as well as compensatory
21
22
     3
23    Patton invokes the Fifth Amendment with respect to Count 2, but not even the most liberal
     construction of his factual claims with respect to Defendant Casas would support any Fifth
24   Amendment violation. See e.g., Baxter v. Palmigiano, 425 U.S. 308 (1976) (finding no
25   Fifth Amendment compulsion where inmate faced 30 days in punitive segregation and
     downgrade of prison classification status if he remained silent at prison disciplinary
26   hearing).
27
     4
      Because Patton is no longer incarcerated at RJD, his claims for injunctive relief are moot.
28   See Pride v. Correa, 719 F.3d 1130, 1138 (9th Cir. 2013) (citing Johnson v. Moore, 948
                                                  5
                                                                              3:19-cv-00659-WQH-LL
 1   and punitive damages from each of them. (Id. at 16.)
 2         C.     42 U.S.C. § 1983
 3         Title 42 U.S.C. § 1983 provides a cause of action for the “deprivation of any rights,
 4   privileges, or immunities secured by the Constitution and laws” of the United States.
 5   Wyatt v. Cole, 504 U.S. 158, 161 (1992). To state a claim under § 1983, a plaintiff must
 6   allege two essential elements: (1) that a right secured by the Constitution or laws of the
 7   United States was violated, and (2) that the alleged violation was committed by a person
 8   acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Long v. Cty. of
 9   Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006).
10         D.     Conspiracy
11         As an initial matter, the Court notes Patton re-alleges the existence of a
12   “conspiracy” “starting from 5/15/17” with respect to all the allegations raised in Count 1
13   of his FAC. (See FAC at 9.) He also claims “conspiratorial” actions taken by Counselors
14   Corcoran and Flores “by way of proxy [and] collusion,” with respect to his transfer to
15   LAC in Count 5. (Id. at 13.)
16         The Court advised Patton in its June 5, 2019 Order, however, that in order to state
17   a conspiracy claim under section 1983,5 his FAC must contain sufficient “factual matter,”
18
19
     F.2d 517, 519 (9th Cir. 1991)) (“When an inmate challenges prison conditions at a
20   particular correctional facility, but has been transferred from the facility and has no
21   reasonable expectation of returning, his claim [for injunctive relief] is moot.”); see also
     Dilley v. Gunn, 64 F.3d 1365, 1368-69 (9th Cir. 1995); Darring v. Kincheloe, 783 F.2d
22   874, 876-77 (9th Cir. 1986).
23
     5
       Patton also cites 42 U.S.C. § 1985 in Count 1, but “[t]o state a cause of action under
24   § 1985(3), a complaint must allege (1) a conspiracy, (2) to deprive any person or a class of
25   persons of the equal protection of the laws, or of equal privileges and immunities under the
     laws, (3) an act by one of the conspirators in furtherance of the conspiracy, and (4) a
26   personal injury, property damage or a deprivation of any right or privilege of a citizen of
27   the United States.” Gillespie v. Civiletti, 629 F.2d 637, 641 (9th Cir. 1980) (citing Griffin
     v. Breckenridge, 403 U.S. 88, 102-03 (1971)). In a § 1985(3) claim, “there must be some
28   racial, or perhaps otherwise class-based, invidiously discriminatory animus behind the
                                                   6
                                                                               3:19-cv-00659-WQH-LL
 1   and not simply offer “naked” and conclusory assertions, Iqbal, 556 U.S. at 678, to
 2   plausibly show: “(1) the existence of an express or implied agreement among the
 3   defendant officers to deprive [the plaintiff] of his constitutional rights, and (2) an actual
 4   deprivation of those rights resulting from that agreement.” Avalos v. Baca, 596 F.3d 583,
 5   592 (9th Cir. 2010) (internal quotation marks omitted); Klein v. Williams, 714 F. Appx
 6   631, 636 (9th Cir. 2017), cert. denied, 139 S. Ct. 76 (2018); Franklin v. Fox, 312 F.3d
 7   423, 441 (9th Cir. 2001).
 8         But the allegations of conspiracy in Patton’s FAC remain “unadorned,” and thus
 9   still fail to provide any factual enhancement to show that any of the named Defendants
10   entered into an express or implied agreement to violate his constitutional rights. See
11   Iqbal, 556 U.S. at 678; Avalos, 596 F.3d at 592; Bell Atlantic Corp. v. Twombly, 550 U.S.
12   544, 555 (2007) (Although accepted as true, the “[f]actual allegations must be [sufficient]
13   to raise a right to relief above the speculative level....”) (citations omitted). A plaintiff
14   must set forth “the grounds of his entitlement to relief ,” which “requires more than labels
15   and conclusions,” and “naked assertions” devoid of “further factual enhancement.” Iqbal,
16   556 U.S. at 678 (citing Bell Atlantic Corp., 550 U.S. at 555, 557).
17         “[V]ague and conclusory allegations of official participation in civil rights
18   violations,” without more, simply fail to state a claim upon which § 1983 or § 1985 relief
19   can be granted. Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir.1982); Aldabe v.
20   Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980) (conclusory allegations of conspiracy
21   insufficient to support a claim under § 1983 or § 1985).
22         For these reasons, Patton’s conspiracy claims as to all Defendants must again be
23   dismissed sua sponte pursuant to 28 U.S.C. § 1915(e)(2)(b)(ii) and § 1915A(b)(1).
24
25
     conspirators’ action.” Griffin, 403 U.S. at 102; see also Sprewell v. Golden State Warriors,
26   266 F.3d 979, 989 (9th Cir. 2001) (finding dismissal of a § 1985(3) claim proper because
27   plaintiff failed to state a claim for racial discrimination). While Patton mentions his
     physical disabilities with respect to Count 1, his FAC fails to allege any racially
28   discriminatory animus.
                                                     7
                                                                                   3:19-cv-00659-WQH-LL
 1         E.     First Amendment Claims
 2                1.     Retaliation
 3         Also in Counts 1 and 5, Patton re-alleges acts of retaliation taken against him after
 4   he filed administrative grievances and citizens’ complaints. (See FAC at 3, 13.) In Count
 5   1, Patton claims “because [he] filed a complaint [against] Officer Miller,” Officers
 6   Terronez, Billingsley, and Resler searched his cell, and Billingsley “skipp[ed] [his] cell
 7   for shower[s].” (Id. at 3.) In Count 5, Patton claims Counselors Flores and Corcoran
 8   “punish[ed] [him] thr[ough] [a] classification action” “in retaliation for [his]
 9   constitutionally protected rights for complaining against fellow staff.” (Id. at 13.)
10         As the Court also noted in its June 5, 2019, Order, allegations of retaliation against
11   a prisoner’s First Amendment rights to speech or to petition the government may support
12   a § 1983 claim. Rizzo v. Dawson, 778 F.2d 527, 532 (9th Cir. 1985); see also
13   Valandingham v. Bojorquez, 866 F.2d 1135 (9th Cir. 1989); Pratt v. Rowland, 65 F.3d
14   802, 807 (9th Cir. 1995). A retaliation claim has five elements. Brodheim v. Cry, 584
15   F.3d 1262, 1269 (9th Cir. 2009).
16         First, Patton must allege that the conduct for which he claims to have been subject
17   to retaliation is protected. 6 Watison, 668 F.3d at 1114. Second, he must allege facts
18   sufficient to plausibly show the Defendants took adverse action against him.7 Rhodes v.
19   Robinson, 408 F.3d 559, 567 (9th Cir. 2005). Third, Patton’s FAC must contain sufficient
20   factual content to show a causal connection between the adverse action and his protected
21   conduct.8 Watison, 668 F.3d at 1114. Fourth, he must allege the “official’s acts would
22
23
     6
       The filing of an inmate grievance is protected conduct. Rhodes v. Robinson, 408 F.3d
24
     559, 568 (9th Cir. 2005).
25
     7
      The adverse action need not be an independent constitutional violation. Pratt, 65 F.3d at
26   806. “[T]he mere threat of harm can be an adverse action....” Brodheim, 584 F.3d at 1270.
27
     8
       Because direct evidence of retaliatory intent rarely can be pleaded in a complaint,
28   allegation of a chronology of events from which retaliation can be inferred is sufficient to
                                                   8
                                                                                3:19-cv-00659-WQH-LL
 1   chill or silence a person of ordinary firmness from future First Amendment activities.”
 2   Rhodes, 408 F.3d at 568 (internal quotation marks and emphasis omitted).9 Finally,
 3   Patton must plead facts from which the Court could draw the reasonable inference that
 4   “the prison authorities’ retaliatory action did not advance legitimate goals of the
 5   correctional institution . . . .” Rizzo, 778 F.2d at 532; Watison, 668 F.3d at 1114-15;
 6   Iqbal, 556 U.S. at 678.
 7         As was true of his original Complaint, Patton’s FAC contains facts to plausibly
 8   support the first two elements of a retaliation claim against Officers Miller, Terronez,
 9   Billingsley, and Resler with respect to Count 1, and against Counselors Flores and
10   Corcoran with respect to Count 5. But he falls far short of pleading the necessary
11   causation element or any of the other remaining elements necessary to support either
12   retaliation claim.
13         First, Plaintiff offers no facts to suggest that Billingsley, Terronez, or Resler were
14   aware of the grievance he claims to have filed against Miller for “mak[ing] him miss
15   religious service,” or how that protected conduct served as the motivation behind his cell
16   search or missed showers. (See FAC at 3.) In short, he continues to offer no plausible
17   factual allegations which tie the actions of Billingsley, Terronez or Resler with the
18   grievance he filed against Miller. Watison, 668 F.3d at 1114; Soranno’s Gasco, Inc. v.
19   Morgan, 874 F.2d 1310, 1314 (9th Cir. 1989) (retaliation claims requires a showing that
20   plaintiff’s protected conduct was “the ‘substantial’ or ‘motivating’ factor behind the
21   defendant’s conduct”).
22   ///
23
24
25   survive dismissal. Watison, 668 F.3d at 1114 (citing Pratt, 65 F.3d at 808 (“[T]iming can
     properly be considered as circumstantial evidence of retaliatory intent.”)).
26
27   9
      “[A] plaintiff who fails to allege a chilling effect may still state a claim if he alleges he
     suffered some other harm,” Brodheim, 584 F.3d at 1269, that is “more than minimal,”
28   Robinson, 408 F.3d at 568 n.11.
                                                   9
                                                                                3:19-cv-00659-WQH-LL
 1         Patton also does not allege facts to show why the actions of Billingsley, Terronez
 2   and Resler “would chill or silence a person of ordinary firmness from future First
 3   Amendment activities,” Rhodes, 408 F.3d at 568, or that he “suffered some other harm,”
 4   as a result of having his cell searched or being skipped over for showers, that was “more
 5   than minimal.” Brodheim, 584 F.3d at 1269; Rhodes, 408 F.3d at 568 n.11. Finally,
 6   Patton fails to allege that either his cell search or Billingsley’s alleged interference with
 7   his shower schedule “failed to advance a legitimate goal of the correctional institution.”
 8   Rizzo, 778 F.2d at 532; Watison, 668 F.3d at 1114-15.
 9         Patton’s retaliation allegations against Counselors Corcoran and Flores in Count 5
10   similarly fail to provide sufficient factual content to plausibly connect his September 11,
11   2018, citizen’s complaint against Corcoran with the ICC’s subsequent decision to transfer
12   him to LAC on October 4, 2018. (See FAC at 13.) Patton claims only that Flores and
13   Corcoran are “friends,” and that Flores delivered the ducat notifying him of an ICC
14   hearing two days after he complained that Corcoran acted in a “mean-spirited manner.”
15   (Id. at 13.) But bare speculation that a transfer is retaliatory is insufficient to support a
16   claim for relief, see McCollum v. CDCR, 647 F.3d 870, 882-83 (9th Cir. 2011), and the
17   mere timing of his ICC hearing by itself is insufficient to satisfy the causal element of
18   this retaliation claim. See e.g., Huskey v. City of San Jose, 204 F.3d 893, 900 (9th Cir.
19   2000) (noting that retaliation claim cannot rest on the logical fallacy of post hoc, ergo
20   propter hoc, i.e., “after this, therefore because of this”); see also Jenkins v. Caplan, No. C
21   02-5603 RMW (PR), 2012 WL 12904629, at *6 (N.D. Cal. Mar. 30, 2012), aff’d, 548 F.
22   App’x 505 (9th Cir. 2013). Moreover, Patton does not allege that either Corcoran or
23   Flores were members of his ICC, or that his complaint against Corcoran—or against any
24   other Defendant for that matter—was the substantial or motivating factor behind the
25   ICC’s determination to transfer him, or that his transfer failed to advance any legitimate
26   penological goal. See Watison, 668 F.3d at 1114-15.
27         For these reasons, the Court finds Patton’s FAC still fails to allege facts sufficient
28   to state a plausible claim of retaliation in violation of the First Amendment. See 28
                                                    10
                                                                                  3:19-cv-00659-WQH-LL
 1   U.S.C. §§ 1915(e)(2)(b)(ii), 1915A(b)(1).
 2                2.     Mail
 3         In Count 4, Patton claims Defendant E. Garcia violated his First Amendment rights
 4   on May 15, 2018, by opening and delivering to his cell a piece of his “legal mail” “while
 5   [he] watched,” and by thereafter failing to follow the “procedure,” which required him to
 6   sign for it. (See FAC at 11.)
 7         Prison officials may “open and inspect” mail sent to an inmate. Nordstrom, 762
 8   F.3d at 909 (quoting Wolff v. McDonnell, 418 U.S. 539, 577 (1974)). But prisoners retain
 9   “a protected First Amendment interest in having properly marked legal mail opened only
10   in their presence.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1211 (9th Cir. 2017); see
11   also Mangiaracina v. Penzone, 849 F.3d 1191, 1196-97 (9th Cir. 2017). Mail to and from
12   a court or other government agency is not normally considered “legal mail,” however.
13   See O’Keefe v. Van Boening, 82 F.3d 322, 326 (9th Cir. 1996) (a prison need not treat all
14   mail sent to/from government agencies and officials as legal mail); see also Keenan v.
15   Hall, 83 F.3d 1083, 1094 (9th Cir. 1996) (concluding that mail from the courts, as
16   contrasted to mail from a prisoner’s lawyer, is not legal mail), amended on denial of
17   rehr’g, 135 F.3d 1318 (9th Cir. 1998).
18         Here, Patton claims Defendant Garcia opened and inspected a letter from the
19   University of California, Davis School of Law’s Civil Rights Clinic outside his cell, but
20   in his presence on May 15, 2018. He admits Garcia delivered that mail to him, but
21   contends she improperly failed to make him sign for it.10 (See FAC at 11-12.) However,
22
23
     10
       The envelope Patton attaches to his FAC, which includes a return address at UC Davis
24   School of Law’s Civil Rights Clinic, while perhaps meeting the definition of “legal mail”
25   under CDCR regulations, does not qualify as “legal mail” entitled to federal constitutional
     protections. See Mann, 846 F.2d at 590-91. Moreover, to the extent Patton bases this claim
26   on Garcia’s alleged failure to comply with an unidentified CDCR regulation requiring his
27   signature, see FAC at 11, the violation of state prison regulations does not by itself establish
     a federal constitutional violation. Cousins v. Lockyer, 568 F.3d 1063, 1070-71 (9th Cir.
28   2009); see also Hammler v. Haas, No. 215CV2266JAMACP, 2019 WL 2285071, at *2
                                                    11
                                                                                 3:19-cv-00659-WQH-LL
 1   mail from public agencies and officials, civil rights groups, and the news media,
 2   however, is not “legal mail,” and it may be opened even outside a prisoner’s presence.
 3   Mann v. Adams, 846 F.2d 589, 590-91 (9th Cir. 1988) (per curiam) (emphasis added);
 4   accord Parent v. Dep’t of Pub. Safety, No. CV 18-00504 JAO-RLP, 2019 WL 573412, at
 5   *4 (D. Haw. Feb. 12, 2019). Patton also contends the mail was a “legal letter from [an]
 6   attorney,” and he attaches several letters from Rosen Bien Galvan & Grunfeld LLP as
 7   exhibits. But these letters, while they are captioned as “Confidential – Legal Mail,” are
 8   dated August 29, 2017, October 8, 2018, and November 10, 2018. (See FAC at 4-6.)
 9   Therefore, none of them could have possibly been the “legal mail” Patton faults Garcia
10   for improperly opening on May 15, 2018. (Id. at 3.)
11         Thus, because Patton fails to allege that any properly marked confidential legal mail
12   was opened outside his presence, his FAC fails to state a plausible First Amendment claim
13   against Garcia and Count 4 must be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(b)(ii)
14   and § 1915A(b)(1).
15         F.     Eighth Amendment Claims
16                1.    Verbal Harassment and Abuse
17         In Counts 2, 3, and 5 Patton continues to claim Defendants Casas, Williams, and
18   Corcoran acted with “extreme hostility,” were “abusive,” “confrontational,”
19   “intimidating,” “aggressive,” and “belligerent” toward him, “brow-beat” him, and spoke
20   to him in “a very mean[-]spirited manner.” (See FAC at 9, 10, 13.)
21         However, as the Court advised Patton in its June 5, 2019, Order, verbal
22   harassment, abuse, and threats, without more, are “not sufficient to state a constitutional
23   deprivation under 42 U.S.C. § 1983.” Freeman v. Arpaio, 125 F.3d 732, 738 (9th
24
25
     (E.D. Cal. May 29, 2019). “A prison may set a higher standard than that required by the
26   First Amendment, but doing so does not elevate a violation of a prison policy into a
27   constitutional claim.” Blaisdell v. Dep’t of Pub. Safety, 2014 WL 5581032, at *6 (D. Haw.
     Oct. 31, 2014) (citing Mann, 855 F.2d 639, at 640); Kakowski v. Cty. of Sacramento, No.
28   216CV2549JAMACP, 2019 WL 3253919, at *4 (E.D. Cal. July 19, 2019).
                                                  12
                                                                               3:19-cv-00659-WQH-LL
 1   Cir.1997) (internal quotation marks and citations omitted), abrogated on other grounds
 2   by Shakur v. Schriro, 514 F.3d 878 (9th Cir. 2008); Oltarzewski v. Ruggiero, 830 F.2d
 3   136, 139 (9th Cir.1987); Keenan, 83 F.3d at 1092 (holding verbal harassment, standing
 4   alone, does not violate the Eighth Amendment); Austin v. Terhune, 367 F.3d 1167, 1171
 5   (9th Cir. 2004) (Eighth Amendment protections “do not necessarily extend to mere verbal
 6   sexual harassment”); Minifield v. Butikofer, 298 F. Supp. 2d 900, 903-04 (N.D. Cal.
 7   2004).
 8         Such conduct, while unprofessional, and impertinent, does not constitute the
 9   “unnecessary and wanton infliction of pain” required to sustain an Eighth Amendment
10   violation as a matter of law. See, e.g., Blueford v. Prunty, 108 F.3d 251, 256 (9th Cir.
11   1997) (affirming summary adjudication in favor of the prison officials where “the only
12   arguably sexually harassing conduct . . . was verbal”); Zavala v. Barnik, 545 F. Supp. 2d
13   1051, 1059 (C.D. Cal. 2008) (finding comments about plaintiff’s racial, ethnic, or
14   alienage background insufficient to state a claim), aff’d sub nom. Zavala v. Bartnik, 348
15   F. App’x 211 (9th Cir. 2009).
16                 2.    Excessive Force
17         In addition to his claims of conspiracy and retaliation with respect to Count 1,
18   Patton also claims Tower Officers Ariko and Diaz violated his right to be free from cruel
19   and unusual punishment by “us[ing] the door [of his cell] to hold and squeeze [him] in his
20   wheelchair.” (See FAC at 3.)
21            To state a claim for damages under 42 U.S.C. § 1983 based on the Eighth
22   Amendment’s prohibition of cruel and unusual punishment through the use of excessive
23   force, a prisoner’s allegations must meet certain tests. The “core judicial inquiry” focuses
24   on “. . . the nature of the force—specifically, whether it was nontrivial and “was applied .
25   . . maliciously and sadistically to cause harm.” Hudson v. McMillian, 503 U.S. 1, 7
26   (1992); Wilkins v. Gaddy, 559 U.S. 34, 37 (2010). Only unnecessary and wanton
27   infliction of pain violates the Cruel and Unusual Punishments Clause of the Eighth
28   Amendment. Hudson, 503 U.S. at 5 (citations omitted).
                                                  13
                                                                               3:19-cv-00659-WQH-LL
 1         For claims of excessive physical force, courts look to “whether force was applied
 2   in a good-faith effort to maintain or restore discipline, or maliciously and sadistically to
 3   cause harm.” Id. at 7. Not “every malevolent touch by a prison guard gives rise to a
 4   federal cause of action,” and “[t]he Eighth Amendment’s prohibition of cruel and unusual
 5   punishments necessarily excludes from constitutional recognition de minimis uses of
 6   physical force . . . .” Id. at 9-10 (internal quotations and citations omitted). Thus, only
 7   force which is employed “maliciously and sadistically to cause harm” rises to the level of
 8   an Eighth Amendment violation. Id. at 7. An inmate who “complains of a ‘push or shove’
 9   that causes no discernible injury almost certainly fails to state a valid excessive force
10   claim.” Wilkins, 559 U.S. at 537-38 (quoting Hudson, 503 U.S. at 9; Johnson v. Glick,
11   481 F.2d 1028, 1033 (2d Cir. 1973)).
12         Here, Patton contends only that Tower Officers Ariko and Diaz would “hold” and
13   “squeeze” his wheelchair when he was “coming out of [his] cell or going in,” and that
14   this caused him to suffer “shame, humiliation, emotional distress, [and] embarrassment.”
15   (See FAC at 3.) But Patton does not include any facts to plausibly suggest Ariko and Diaz
16   operated his cell doors “maliciously and sadistically to cause [him] harm,” nor does he
17   allege to have suffered any physical injury whatsoever. See e.g., Graves-Bey v.
18   Hedgepeth, No. 108CV01718LJOGSAPC, 2009 WL 4716039, at *2 (E.D. Cal. Dec. 3,
19   2009) (finding prisoner’s “bare allegation of having the [cell] door closed on his face”
20   and his failure to allege any injury as a result insufficient to state a plausible Eighth
21   Amendment excessive force claim); see also 42 U.S.C. § 1997e(e) (“No Federal civil
22   action may be brought by a prisoner confined in a jail, prison, or other correctional
23   facility, for mental or emotional injury suffered while in custody without a prior showing
24   of physical injury.”). Accordingly, to the extent Patton seeks § 1983 relief based on
25   claims that Defendants Ariko and Diaz imposed cruel and unusual punishment upon him
26   in violation of the Eighth Amendment, his allegations simply fail to state a claim upon
27   which relief can be granted. See 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).
28   ///
                                                    14
                                                                                 3:19-cv-00659-WQH-LL
 1                 3.    Dental Care
 2           Patton’s allegations involving Dental Hygienist T. Williams in Count 3 also fail to
 3   “state a[n] [Eighth Amendment] claim to relief that is plausible on its face.” Iqbal, 556
 4   U.S. at 678 (citing Bell Atlantic Inc., 550 U.S. at 570).
 5           A prisoner’s claim of inadequate medical care does not constitute cruel and
 6   unusual punishment in violation of the Eighth Amendment unless the mistreatment rises
 7   to the level of “deliberate indifference to serious medical needs.” Jett v. Penner, 439 F.3d
 8   1091, 1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). The
 9   two part test for deliberate indifference requires Patton to plead facts sufficient to show
10   (1) “a ‘serious medical need’ by demonstrating that failure to treat [his] condition could
11   result in further significant injury or the ‘unnecessary and wanton infliction of pain,’” and
12   (2) “the defendant’s response to the need was deliberately indifferent.” Jett, 439 F.3d at
13   1096.
14           “Serious medical needs can relate to ‘physical, dental and mental health.’” Edmo v.
15   Corizon, Inc., __ F.3d __, No. 19-35017, 2019 WL 3978329, at *19 (9th Cir. Aug. 23,
16   2019) (quoting Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982), abrogated on other
17   grounds by Sandin v. Conner, 515 U.S. 472 (1995)). But a prison official does not act in a
18   deliberately indifferent manner unless she “knows of and disregards an excessive risk to
19   inmate health or safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).
20           “To show deliberate indifference, the plaintiff must show that the course of
21   treatment the [official] chose was medically unacceptable under the circumstances and
22   that the [official] chose this course in conscious disregard of an excessive risk to the
23   plaintiff’s health.” Edmo, __ F.3d at __, 2019 WL 3978329, at *20 (citations omitted).
24   “Deliberate indifference is a high legal standard,” Simmons v. Navajo Cty. Ariz., 609 F.3d
25   1011, 1019 (9th Cir. 2010); Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004), is
26   present in cases where there was “a purposeful act or failure to respond to a prisoner’s
27   pain or possible medical need,” and where the indifference is alleged to have caused
28   harm. Jett, 439 F.3d at 1096. The alleged indifference to medical needs must also be
                                                   15
                                                                                3:19-cv-00659-WQH-LL
 1   substantial; inadequate treatment due to malpractice, or even gross negligence, does not
 2   amount to a constitutional violation. Estelle, 429 U.S. at 106; Wood v. Housewright, 900
 3   F.2d 1332, 1334 (9th Cir.1990).
 4         Here, Patton fails to allege facts sufficient to support either the objective or the
 5   subjective components of an Eighth Amendment inadequate medical care claim. He
 6   provides no “factual enhancement” describing the nature of his dental needs whatsoever.
 7   See Iqbal, 556 U.S. at 678. Instead, he simply claims to have reported to the dentist on
 8   September 29, 2017, and to have been treated by Williams, a hygienist, who “looked in
 9   [his] mouth” and “proceeded to stab [his] gums” without first administering any
10   “numbing medicine.” (See FAC at 10.) Without more, Patton’s FAC fails to allege any
11   facts to show either that his dental condition was sufficiently serious or that Williams’
12   alleged failure to employ an anesthetic was a decision taken with knowledge of and
13   disregard to any excessive risk to his health or safety. Farmer, 511 U.S. at 837.
14         At most, Patton’s charge against Williams’ alleged course of treatment or
15   methodology amounts either to a difference of opinion as to his particular medical
16   need—which he does not describe—or to a failure to respond reasonably under the
17   circumstances. But neither rise to the level of cruel and unusual punishment. See Estelle,
18   429 U.S. at 106 (“[A] complaint that a physician has been negligent in diagnosing or
19   treating a medical condition does not state a valid claim of medical mistreatment under
20   the Eighth Amendment. Medical malpractice does not become a constitutional violation
21   merely because the victim is a prisoner.”); Edmo, __ F.3d at __, 2019 WL 3978329, at
22   *20 (“A difference of opinion between a physician and the prisoner—or between medical
23   professionals—concerning what medical care is appropriate does not amount to
24   deliberate indifference.”) (citations omitted); see also Tatum v. McGuinness, No. CIVIL
25   08-0925 JAH (P), 2009 WL 112379, at *2 (E.D. Cal. Jan. 14, 2009) (finding claims that
26   prison medical official improperly administered anesthesia failed to rise to the level of
27   deliberate indifference and dismissing Eighth Amendment claims pursuant to 28 U.S.C.
28   § 1915(e)(2) and § 1915A).
                                                   16
                                                                                3:19-cv-00659-WQH-LL
 1          G.     Fourteenth Amendment Claims
 2          Patton also cites the Fourteenth Amendment with respect to Counts 2, 3, 4, and 5,
 3   and implies Defendants discriminated against him based on either his disability or his
 4   race. (See FAC at 9, 11.)
 5          The Equal Protection Clause requires that persons who are similarly situated be
 6   treated alike. City of Cleburne, Tex. v. Cleburne Living Ctr., Inc., 473 U.S. 432, 439
 7   (1985). An equal protection claim is pleaded by alleging that a defendant intentionally
 8   discriminated against the plaintiff based on his membership in a protected class, Serrano
 9   v. Francis, 345 F.3d 1071, 1082 (9th Cir. 2003); Lee v. City of Los Angeles, 250 F.3d
10   668, 686 (9th Cir. 2001), or by alleging facts sufficient to plausibly show that similarly
11   situated individuals were intentionally treated differently absent a rational relationship to
12   a legitimate state purpose. Engquist v. Oregon Department of Agriculture, 553 U.S. 591,
13   601-02 (2008); Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580, 592 (9th Cir. 2008); North
14   Pacifica LLC v. City of Pacifica, 526 F.3d 478, 486 (9th Cir. 2008).
15          Patton alleges he is disabled, but he does not allege he was discriminated against
16   because he is a member of any protected class. Serrano, 345 F.3d at 1082; Gamble v. City
17   of Escondido, 104 F.3d 300, 307 (9th Cir. 1997) (citing City of Cleburne, 473 U.S. at
18   446) (“The physically disabled are not a protected class for purposes of equal protection
19   under the Fourteenth Amendment.”). He also fails to allege other prisoners “similarly
20   situated” were treated differently or that any disparate treatment lacked a legitimate
21   purpose. See McCollum v. Cal. Dept. of Corr. and Rehab., 647 F.3d 870, 880-81 (9th Cir.
22   2011) (Equal Protection claims require a plaintiff to “articulate which [other persons]
23   were similarly situated or how he is similar to these [persons]”).
24          Thus, without more, Patton’s vague and conclusory allegations that Defendants
25   have discriminated against him are insufficient to state any plausible claim for relief. Bell
26   Atlantic Corp., 550 U.S. at 553-56 & n.3 (“labels and conclusions” are insufficient to
27   state a claim for relief).
28   ///
                                                   17
                                                                                3:19-cv-00659-WQH-LL
 1         H.     ADA Claims
 2         Patton also invokes the Americans with Disabilities Act (“ADA”), 42 U.S.C.
 3   § 12132, at least twice in his FAC. (See FAC at 9, 10.) The ADA applies in the prison
 4   context. See 42 U.S.C. § 12131(1)(B); U.S. v. Georgia 546 U.S. 151, 154 (2006). In order
 5   to state a claim under Title II of the ADA, however, a plaintiff must allege:
 6         (1) he ‘is an individual with a disability;’ (2) he ‘is otherwise qualified to
           participate in or receive the benefit of some public entity’s services, programs,
 7
           or activities;’ (3) he ‘was either excluded from participation in or denied the
 8         benefits of the public entity’s services, programs, or activities, or was
           otherwise discriminated against by the public entity;’ and (4) ‘such exclusion,
 9
           denial of benefits, or discrimination was by reason of [his] disability.’
10
11   O’Guinn v. Lovelock Correctional Center, 502 F.3d 1056, 1060 (9th Cir. 2007) (citing
12   McGary v. City of Portland, 386 F.3d 1259, 1265 (9th Cir. 2004) (quoting Thompson v.
13   Davis, 295 F.3d 890, 895 (9th Cir. 2002) (per curiam)). Patton’s FAC is devoid of any
14   factual allegations to support an ADA claim.
15         Moreover, Patton may not pursue an ADA claim against any of the named
16   Defendants because there is no individual liability under Title II. Vinson v. Thomas, 288
17   F.3d 1145 (9th Cir. 2002) (“[A] plaintiff cannot bring an action under 42 U.S.C. § 1983
18   against a State official in [his or] her individual capacity to vindicate rights created by
19   Title II of the ADA . . . .”); see also Heinke v. County of Tehama Sheriff’s Dept., No. CVI
20   S-12-2433 LKK/KJN, 2013 WL 3992407, at *7 (E.D. Cal. Aug.1, 2013). The ADA’s
21   definition of “public entity” does not include individuals. See Hardwick v. Curtis
22   Trailers, Inc., 896 F. Supp. 1037, 1038-39 (D. Or. 1995) (citing Miller v. Maxwell’s
23   Intern., Inc., 991 F.2d 583 (9th Cir. 1993)) (individual liability is precluded under ADA
24   Title II); see also 42 U.S.C. § 12131(1); Alsbrook v. City of Maumelle, 184 F.3d 999,
25   1005 n.8 (8th Cir. 1999); Weathers v. Hagemeister-May, No. 1:13-CV-01932-AWI, 2014
26   WL 309444, at *4 (E.D. Cal. Jan. 28, 2014).
27         For these reasons, Patton’s FAC fails to state an ADA claim upon which relief can
28   be granted. See 28 U.S.C. §§ 1915(e)(2)(b)(ii), 1915A(b)(1).
                                                   18
                                                                                 3:19-cv-00659-WQH-LL
 1   III.   Leave to Amend
 2          Although Patton has twice tried and failed to state any claim upon which § 1983
 3   relief can be granted, the Court will give him one more chance to amend because it is not
 4   yet absolutely clear that his pleading deficiencies cannot be cured by amendment. See
 5   Lopez, 203 F.3d at 1130 (noting leave to amend should be granted when a complaint is
 6   dismissed under 28 U.S.C. § 1915(e) “if it appears at all possible that the plaintiff can
 7   correct the defect”); see also Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (citing
 8   Ferdik, 963 F.2d at 1261).
 9   IV.    Conclusion and Order
10          For the reasons explained, the Court DISMISSES Patton’s First Amended
11   Complaint (ECF No. 4) in its entirety for failing to state a claim upon which relief may be
12   granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1) and GRANTS him
13   45 days leave from the date of this Order in which to file a Second Amended Complaint
14   which cures all the deficiencies of pleading noted.
15          Patton’s Second Amended Complaint must comply with Fed. R. Civ. P. 8(a) and
16   be complete by itself without reference to either of his previous pleadings. Defendants
17   not named and any claim not re-alleged will be considered waived. See S.D. Cal. CivLR
18   15.1; Hal Roach Studios, Inc., 896 F.2d at 1546 (“[A]n amended pleading supersedes the
19   original.”); Lacey, 693 F.3d at 928 (noting that claims dismissed with leave to amend
20   which are not re-alleged in an amended pleading may be “considered waived if not
21   repled.”).
22          If Patton’s Second Amended Complaint again fails to state any claim upon which
23   § 1983 relief can be granted, his case will be dismissed pursuant to 28 U.S.C.
24   § 1915(e)(2) and § 1915A without further leave to amend. See Rupert v. Bond, 771 F.
25   App’x 777, 778 (9th Cir. 2019) (citing Chodos v. West Publ’g Co., 292 F.3d 992, 1003
26   (9th Cir. 2002) (district court’s discretion to deny leave to amend is particularly broad
27   when it has afforded plaintiff one or more opportunities to amend)).
28   ///
                                                  19
                                                                               3:19-cv-00659-WQH-LL
 1         If Patton fails to file a Second Amended Complaint within the time provided, the
 2   Court will enter a final Order dismissing this civil action based both on his failure to state
 3   a claim upon which relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and
 4   1915A(b), and his failure to prosecute in compliance with a court order requiring
 5   amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does
 6   not take advantage of the opportunity to fix his complaint, a district court may convert the
 7   dismissal of the complaint into dismissal of the entire action.”).
 8         IT IS SO ORDERED.
 9    Dated: September 9, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   20
                                                                                3:19-cv-00659-WQH-LL
